DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Amendment: Please cancel claim 6. (Note: Election without traverse filed on 10/12/2020 do not include claim 6 since it corresponds to Species II).

Allowable Subject Matter
Claims 1-4 and 7-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 recites a method for tracking a user eye, the method implemented by an eye tracking system and comprising: generating a first image and a second image showing at least a portion of the user eye illuminated by a predetermined set of illuminators; determining a first position of a glint in the first image and a second position of the glint in the second image, wherein each of the first position and the second position is relative to a pupil edge; predicting a third position of the glint relative to the pupil edge based on the first position and the second position; determining, from the predetermined set, an illuminator that wherein predicting the third position comprises: determining a distance and a direction between the first position and the second position of the glint, and estimating the third position of the glint based on the distance and the direction, and wherein determining whether to power off the illuminator comprises: determining that the illuminator should be powered off based on the third position being within a threshold distance from the pupil edge.
Claims 15 and 18 recite similar limitations. 
The best prior arts:
Cavin et al. U.S. Patent Publication No. 2019/0042842 teaches in [0052],the eye orientation estimation module 350 compares the locations of the identified glints with expected glint locations (and thus predicting) corresponding to different combinations of light patterns and eye orientations, in order to determine an eye orientation where the expected glint locations correspond to the light pattern(s) projected by the source assembly 310 most closely match the locations of the identified glints in the received images. In some embodiments, the eye orientation estimation module 350 may construct and/or update a model indicating expected glint locations for different light patterns (and thus turning on/off light sources) and eye orientations, based upon the eye model of the user's eye or a default eye shape model. However, Cavin does not appear to specifically disclose all the above underlined limitations. 
Horesh et al. U.S. Patent Publication No. 2015/0278576 teaches in [0039] and figure 6, dynamic illumination activation may be used to deactivate selected light sources in order to reduce interference of glints with the pupil’s edge. However, Horesh does not appear to specifically disclose all the above underlined limitations. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTO W FLORES whose telephone number is (571)272-5512. The examiner can normally be reached Monday-Friday, 7am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMR A AWAD can be reached on (571)272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERTO W FLORES/Primary Examiner, Art Unit 2621